Title: To George Washington from William Heath, 27 September 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Tappan, September 27. 1782.
                  
                  Your commissioners arrived at the State the day before yesterday at two o’clock P.M. where they were met a few minutes after by lieutenants-general Campbell and the honorable mr Elliot, commissioners from his excellency general sir Guy Carleton.  Yesterday the powers were shewn; those of the commissioners from sir Guy Carleton appearing to your commissioners to be inadequate to the purposes of our mission, we shall this day state our objections, and also protest against the injurious conduct of the British government in leaving unprovided for, so large a number of prisoners to be supported by these states, with which our business will probably close.  I have the honor to be with the highest respect, your excellency’s most obedient servant
                  
                     W. Heath
                     
                  
               